DETAILED ACTION
This Final Office Action is in response to the amendment filed on 08/25/2021.  Claims 1-2, 6-14, and 17-20 are acknowledged as pending, with claims 1 and 13 being currently amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “column” in line 5. The limitation renders the claim indefinite because it is unclear if the column in line 5 is the same as one of the second or third column introduced in line 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 8, 9, 10, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cantor (US Patent No. 4,974,839).


Regarding claim 1, Cantor discloses a seal row bench assembly (Weight lifting apparatus 10; Figure 1), comprising: a base (Weight support beam 13 and sliding track means 17; Figure 1); a first bench (Discrete back support 28; Figure 1) and a second bench (Seat support 29; Figure 1), the first bench 28 configured to pivot about an axis (Axis of Pin 24B; Figure 3) relative to the second bench 29; a column (Elevation bar 20 and elevation post 19; Figure 1) coupled to the second bench 29, the column 20 having a length that is adjustable so as to vary a height of at least one of the first bench and the second bench (i.e., the column 20 and post 19 is a telescoping column that is adjustable and changes the height of both the first and second bench; Col. 6 Lines 54-64); and a post assembly (Barbell weight support uprights 14; Figure 1) in communication with the first bench (Discrete back support 28; Figure 1), the post assembly 14 



    PNG
    media_image1.png
    601
    562
    media_image1.png
    Greyscale


Regarding claim 6, Cantor discloses the post assembly (Barbell weight support uprights 14; Figure 1) further comprising: a support bar (Back height position bar 15; Figure 1), wherein 


Regarding claim 8, Cantor discloses each of the one or more index locations (Position bar cradles 38; Figure 1) is a slot (The cradles 38 are slots for the bar to be placed onto; Figure 2) having an open end (Top end of Cradles 38; Figure 2) configured to receive the support bar (15; Figure 2) by translating the support bar (15; Figure 2) into the open end (Top end of Cradles 38; Figure 2) of the slot (The cradles 38 are slots for the bar to be placed onto; Figure 2).

Regarding claim 9, Cantor discloses a J-hook (The cradles 38 are J-shaped hooked slots that hold the bar 15; Figures 1 and 2) that selectively couples to the one or more index locations (Position bar cradles 38; Figure 1), the J-hook (The cradles 38 are J-shaped hooked slots that hold the bar 15; Figures 1 and 2) configured to receive the support bar (15; Figure 1).

Regarding claim 10, Cantor discloses a weight support (Weight support cradles 36; Figure 1) located on the post (One of the weight support posts 33; Figure 1) configured to receive a weight (i.e., the weight support cradles support the weight of the bar and first bench)

Regarding claim 13, Cantor discloses a method of using a seal row bench assembly (Weight lifting apparatus 10; Figure 1), comprising: obtaining the bench (Discrete back support 28; Figure 1) of claim 1; adjusting the length (Vertical length of 20; Figure 1) of the column (20; Figure 1) coupled to the second bench (Discrete seat portion 29; Figure 1); adjusting the set angle between the first bench (Discrete back support 28; Figure 1) and the second bench (Discrete seat portion 29; Figure 1) based on the axis (Axis of Pin 24B; Figure 3); the user resting on at least one of the first bench (Discrete back support 28; Figure 1) and the second bench (Discrete seat portion 29; Figure 1); and the user performing an exercise based on the adjusted angle and the adjusted length. (The user is capable of adjusting the set angle and length of the bench to perform an exercise: Col. 6 Lines 54-64 “Additionally, a hollow, telescoping apparatus elevation bar 20, which is situated between the foot end of the dual tracks of the sliding track means 17, adjustably receives the elevation post 19. The elevation of the "foot end" of the apparatus, is secured at the desired height, by means of raising the foot end of the sliding track means 17, and the insertion of an elevation locking pin 21, into corresponding locking pin alignment holes 21A, found on the elevation post 19, as well as the elevation bar 20.”)

Regarding claim 14, Cantor discloses adjusting the set angle further comprises: locating a support bar (Back height position bar 15; Figure 1) on a post (One of the weight support posts 33; Figure 1) at an index location (One of the cradles 38; Figure 1) among the one or more index locations (Cradles 38; Figure 1); and locating the first bench (Discrete back support 28; Figure 1) in contact communication with the support bar (i.e., The first bench is adjustable by the cradles and bar 15; Back height position bar 15; Figure 1).

Regarding claim 17, Cantor discloses the user performing the exercise further comprises lifting a weight. (Abstract “The apparatus is also fully adjustble, so that barbell weights supported on the barbell weight support structure, can be readily accessed and lifted properly in numerous specific exercises.”)

Regarding claim 19, Cantor discloses the user performing the exercise further comprises pushing a weight. (i.e., The user is capable of performing bench press on the bench; Col. 1 Lines 36-39 “The user extends both arms vertically, grasps the barbell, and pushes the weights off the weight support rack to a full arm extension, in, what is known as a barbell bench press.”)

Regarding claim 20, Cantor discloses pushing the weight (41; Figure 1) off a weight support, wherein the weight support (Weight support cradles 36; Figure 1) is located on the post. (One of the weight support posts 33; Figure 1; i.e., The user is capable of performing bench press on the bench; Col. 1 Lines 36-39 “The user extends both arms vertically, grasps the barbell, and pushes the weights off the weight support rack to a full arm extension, in, what is known as a barbell bench press.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cantor (US Patent No. 4,974,839) in view of Cornell (US Patent No. 5,018,727).

Regarding claim 2, Cantor discloses the first bench (Discrete back support 28; Figure 1) and second bench (Discrete seat support 29; Figure 1)
Cantor does not disclose the height of the at least one of the first bench and the second bench is between 22 inches and 37 inches. 

    PNG
    media_image2.png
    185
    370
    media_image2.png
    Greyscale

This bench may have a height of 30 inches when it is in the inclined position without the seat.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the exercise bench of Cantor to have the height of Cornell to allow for different sized user’s to be able to use the device for prone exercises.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cantor (US Patent No. 4,974,839) in view of Matthew (Us Patent Publication No. 2015/0182772).

Regarding claim 7, Cantor discloses each of the one or more index locations (Position bar cradles 38; Figure 1).
Cantor does not teach each of the one or more index locations is an aperture configured to receive the support bar by passing the support bar through the aperture.

    PNG
    media_image3.png
    490
    451
    media_image3.png
    Greyscale

Matthew teaches an analogous bench exercise device comprising each of the one or more index locations (Openings 28; Figure 1) is an aperture (Openings 28; Figure 1) configured to receive the support bar (Pole 30; Figure 1) by passing the support bar (Pole 30; Figure 1) through the aperture (Openings 28; Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the post assembly and support bar of Cantor to be in view of the post assembly with apertures that fit a support bar of Matthew in order to produce the same expected results of allowing the bench to be set at multiple angles for performing different exercises. MPEP 2144.06

Claims 11, 12, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (US Patent No. 4,974,839) in view of NPL 1 (Titan Fitness; Date: 11/30/18).

Regarding claim 11, Cantor discloses as substantially claimed above.
Cantor does not teach a weight support configured to receive a weight, the weight support located between an end of the first bench and an end of the second bench, the weight support located between a first end and a second end of the column.

    PNG
    media_image4.png
    438
    548
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    434
    451
    media_image5.png
    Greyscale

Titan Fitness teaches an analogues bench press system comprising a weight support configured to receive a weight, the weight support located between an end of the first bench and an end of the second bench (See annotated Figure above; The weight support is between the bench ends), the weight support located between a first end and a second end of the column. (See annotated Figure above; i.e, The weight support is between the column ends)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bench of Cantor to have the weight support of Titan Fitness in order to provide safety from serious injury and support for prone exercises using a barbell.


Regarding claim 12, Cantor in view of NPL 1 teaches the weight support further comprises a length that is adjustable so as to vary a height of the weight support. (See annotated Figure 1 above; i.e., The weight support has adjustable telescopic members to adjust for different sized users.)
    PNG
    media_image6.png
    40
    447
    media_image6.png
    Greyscale


Regarding claim 18, Cantor discloses as substantially claimed above.
Cantor does not teach lifting the weight off a weight support, wherein the weight support is located between an end of the first bench and an end of the second bench, the weight support located between a first end and a second end of the column.
    PNG
    media_image4.png
    438
    548
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    434
    451
    media_image5.png
    Greyscale

Titan Fitness teaches an analogues bench press system comprising lifting the weight off a weight support (Prone device is used in seal row exercises), wherein the weight support is located between an end of the first bench and an end of the second bench (See annotated Figure above; The weight support is between the bench ends), the weight support located between a first end and a second end of the column. (See annotated Figure above; The weight support is between the column ends)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bench of Cantor to have the weight support of Titan Fitness in order to provide safety from serious injury and support for prone exercises using a barbell.


Response to Amendment
The Applicant’s arguments and amendments have been considered. The Examiner respectfully maintains the 102 and 103 rejections set forth using the original references in respect to the amended independent claim 1. In regards to the 102 Cantor rejection, the amended limitations are taught by Cantor for both the functional and structural amended limitations (i.e, the base and first, second, and third columns) as defined in the rejection above. In regards to the 103 rejections, the Cantor rejection is maintained and the references continue to teach the limitations present within the claim set meaning the rejections using the 103 references are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784